Title: From Thomas Jefferson to Jean Perreïn, 8 March 1805
From: Jefferson, Thomas
To: Perreïn, Jean


                  
                     Washington Mar. 8. 05.
                  
                  Th: Jefferson presents his acknolegements to mr Perrein for the offer of his collection in Natural history; but his pursuits in life having never permitted him to think for a moment of forming a museum himself, he cannot avail himself of mr Perrein’s proposition. on the contrary, whatever he recieves worth preservation he is in the habit of giving either to the Philosophical society or to mr Peale.
               